DETAILED ACTION
           Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s amendment to claims 4-5 and 10 has overcome each and every claim objection previously set forth in non-final office action dated 01/25/2021. Therefore, the objection has been withdrawn.
The applicant originally submitted claims 1-10 in the application. In the present response, the applicant amended claims 1, 4-5 and 9-10, added new claim 11 and cancelled claim 8. Accordingly, claims 1-7 and 9-11 are currently pending in the application.
Response to Arguments

Applicant’s arguments filled 03/09/2021, with respect to rejection of claim 1 under 35 U.S.C. § 102(a)(1) have been fully considered, however not persuasive. 
Applicant argues that the newly added limitation to claim 1 drawn to “and in a direction that is orthogonal to the one direction and is along the surface of the printed wiring board, and positions of both side edges of the first bond portion are set so as to match positions of both side edges of the first land” is not disclosed by Harada.
The Examiner respectfully disagrees, Harada in Fig 4 provides both a cross sectional view as well as a top perspective view exposing the structure of the electronic device in one direction and in the direction orthogonal to the one direction and along the substrate 10, Fig 4 does not illustrate any overlap of first bond portion 22 and first land 18 in either of the directions.
According, the Examiner submits that Harada in a broadest reasonable interpretation teaches or suggest the newly added limitation to claim 1.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

Claims 1-2, 5-8 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Harada et al (JP2003273297A). 
For the purpose of citation, Examiner used machine translation of JP2003273297A, said translation along with original patent document has been provided herewith to the applicant. 
Regarding Claim 1, Harada (In Fig 4, below) discloses an electronic circuit substrate (S1) comprising: 
a printed wiring board (10); and 
an electronic component (100) which is mounted on a surface of the printed wiring board (10), wherein 
the printed wiring board (10) has a first land (18) and a second land (12) which are arranged in one direction (Fig 1, below) along the surface (upper surface of 10 where 100 is disposed on), 
the electronic component (100) has a first bond portion (22)  which is bonded to the first land (18) with solder (¶ 27, II. 4-5), and a second bond portion (42) which is bonded to the second land (12) with solder (¶ 22, II. 3-4), 
a bond area of the first land and the first bond portion is larger than a bond area of the second land and the second bond portion (Fig 4), 
the first land (18) and the second land (12) have, in the one direction, respective inner side edges (inner side edges of 18 and 12) which are closed to each other and respective outer side edges (outer side edges of 18 and 12) which are opposite to the corresponding inner side edges and which are distant from each other (Fig 4), 
the first bond portion (22) and the second bond portion (42) have, in the one direction, respective inner side edges (inner side edges of 22 and 42) which are close to each other and respective outer side edges (outer side edges of 22 and 42) which are opposite to the corresponding inner side edges and which are distant from each other (Fig 4), 
in the one direction, a position of the outer side edge of the first bond portion (22) is set so as to match a position of the outer side edge of the first land (18), and in a direction that is orthogonal to the one direction and is along the surface of the printed wiring board (Fig 4), and positions of both side edges of the first bond portion are set so as to match positions of both side edges of the first land (the positions of both side edges of 22 and 18 appears to match in one direction as well as orthogonal direction as shown in Fig 4 below).

    PNG
    media_image1.png
    690
    680
    media_image1.png
    Greyscale

Regarding Claim 2, Harada discloses the limitations of claim 1, however Harada (In Fig 4) further discloses wherein in the one direction, the outer side edge and the inner side edge of the second bond portion (42) are positioned between the outer side edge and the inner side edge of the second land (12).
Regarding Claim 5, Harada discloses the limitations of claim 2, however Harada (In Fig 4) further discloses wherein in the one direction, the outer side edge and the inner side edge of the first land (18) are positioned inside the both side edges of the main body portion of the electronic component (100).
Regarding Claim 6, Harada discloses the limitations of claim 2, however Harada (In Fig 4) further discloses wherein in the one direction, the second land (12) and the second bond portion (42) are provided on one side of the electronic component (100).
Regarding Claim 7, Harada discloses the limitations of claim 1, however Harada (In Fig 4) further discloses wherein in the one direction, the second land (12) and the second bond portion (42) are provided on each side of the electronic component (100).
Regarding Claim 10, Harada discloses the limitations of claim 1, however Harada (In Fig 4) further discloses wherein the electronic component (100) includes a main body portion (main body portion of 100), a heat dissipating portion (20) provided to the main body portion (Fig 4), and a lead terminal (40) extending in the one direction from the main body portion (Fig 4), the first bond portion (22) is on a surface, of the heat dissipating portion (20), opposed to the first land (18), and the second bond portion (42) is an end, of the lead terminal (40), opposed to the second land (12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 are rejected under 35 U.S.C. § 103 as being unpatentable over Harada in view of Morse (US 2008/0257585).
Regarding Claim 3, Harada discloses the limitations of claim 2, however where Harada (In Fig 4) further discloses the outer side edge of the second bond portion (42) are positioned outside both side edges of a main body portion (main body portion of 100) of the electronic component (100), and in the one direction, and
wherein a distance between the outer side edge of the first bond portion (22) and one side edge of the main body portion (main body portion of 100) is shorter than a distance between the outer side edge of the second bond portion (42) and other side edge of the main body portion (Fig 4).
However Harada does not disclose wherein in the one direction, the outer side edge of the first bond portion is positioned outside both side edges of a main body portion of the electronic component, and in the one direction. 
Instead Morse (In Fig 3) teaches wherein in the one direction (direction along 1), the outer side edge of the first bond portion (4) is positioned outside both side edges of a main body portion (main body portion of 5) of the electronic component (5), and in the one direction. 
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Harada with Morse with outer side edge of the first bond portion positioned outside side edges of a main body portion of the electronic component in the one direction to benefit from providing an electrical power substrate having a voltage withstand great enough to allow the mounting of device consuming significant amounts of power while providing little resistance to transfer heat from a heat generating source to the substrate (Morse 23, II. 1-13).
Regarding Claim 4, Harada discloses the limitations of claim 3, however Harada (In Fig 4) further disclose wherein in the one direction, the inner side edge of the first bond portion (22) is positioned inside both side edges of the main body portion (main body portion of 100), and the inner side edge of the second bond portion (42) is positioned outside the both side edges of the main body portion (Fig 4).
Claims 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Harada in view of Morse (US 2008/0257585) and further in view of Mangrum (US 10,211,128).
Regarding Claim 9, Harada discloses the limitations of claim 1, however Harada does not disclose wherein the first land has a projected section projected in the one direction from the outer side edge thereof and a dimension of the projected section in the direction orthogonal to the one direction and a distance between the outer side edge of the second bond portion and the outer side edge of the second land in the one direction are each set as so to be within the minimum range necessary for an inspection of a solder fillet in an automatic optical inspection .
Instead Morse (In Fig 3) teaches wherein the first land (3) has a projected section (section of 3 projected in the direction along 1) projected in the one direction (direction along 1) from the outer side edge thereof (Fig 3), and a dimension of the projected section in the direction orthogonal to the one direction (thickness of 3) and a distance between the outer side edge of the second bond portion and the outer side edge of the second land in the one direction (distance long 1 between outer edge of 3 to outer edge of the solder under the connector of 5).
However Morse does not teach the dimension of the projected section and the distance between outer side edges of the second bond portion and second land are each set as so to be within the minimum range necessary for an inspection of a solder fillet in an automatic optical inspection.
However optical inspection of solder fillet is well known art as taught by many prior art among which Mangrum in Column 7, II. 45-67 and Column 8, II. 1-11, and Figure 3, defines solder fillet parameters for solder fillet 60, such as height width and length for sufficient detection in commercially available automated optical inspection. 
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Harada with Morse and further with Mangrum with the dimension of the projected section and the distance between outer side edges of the second bond portion and second land each set as so to be within minimum range necessary for an inspection od solder fillet in an automatic optical inspection to benefit from providing a method of forming a packaged semiconductor device to detect every relevant condition, assuring optimum solder coverage or conductive material coverage, improving manufacturing of electronic components (Mangrum, Col 1, II. 50-60, Col 8 II. 6-11).
Regarding Claim 10, Harada in view of Morse and further in view of Mangrum discloses the limitations of claim 9, however Harada (In Fig 4) further discloses wherein the electronic component (100) includes a main body portion (main body portion of 100), a heat dissipating portion (20) provided to the main body portion (Fig 4), and a lead terminal (40)  extending in the one direction from the main body portion (Fig 4), the first bond portion (22) is on a surface, of the heat dissipating portion (20), opposed to the first land (18), and the second bond portion (42) is an end, of the lead terminal (40), opposed to the second land (12), (Fig 4).
Allowable Subject Matter
 	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 11, the allowability resides in the overall structure of the device as recited in dependent claim 11 and at least in part because claim 11 recites, “a solder resist formed so as to have a band-like shape in each of the one direction and the direction orthogonal to the one direction on a surface of the first land and the first bond portion being divided into plurality of regions”. 
The aforementioned limitation in combination with all remaining limitations of claim 11 are believed to render said claim 11 patentable over the art of record. 
The closest art of record is believed to be that of Yoshioka (US 7,381,905 – hereafter “Yoshioka”). 
While Yoshioka Figs 1-2 teach a solder resist (17b): and a plurality Page 4 of 9Application No. 16/619,709 Attorney Docket No. 105559.PC892US of thermal vias (18) passing through the first land (17) and the printed wiring board (13) and are open in a region covered with the solder resist (Fig 2), wherein the first bond portion (19) is a surface (surface of 11 bonded to 19), of the heat dissipating portion (11), opposed to a portion excluding the projected section (11b), (Fig 1), a region (region of 17b) where the solder resist is formed (Fig 2), and openings of the thermal vias, however neither Yoshioka, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of claim 11.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        

/ZACHARY PAPE/Primary Examiner, Art Unit 2835